DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser (US 2018/0311778) in view of Walker et al (US 2013/0337728), hereinafter Walker.

Regarding claim 1, Meiser discloses an electric power tool dust collection system (Fig. 1a) comprising: 
An electric power tool (Fig. 1a, item 10) (1) that includes an electric power tool motor (Fig. 1a, item 16) and an electric power tool fan (Fig. 1a, item 36) and (2) to which a bit (Fig. 1a, item 1000) is mounted; 
(Fig. 1a, items 100, 16, 20, 36) mounted to the electric power tool and including a suction portion (Fig. 1a, items 112, 114, 116), a dust collection motor (Fig. 1a, item 16), a dust collection fan (Fig. 1a, item 34) rotated by drive of the dust collection motor to generate a sucking force in the suction portion (Para. 0032), and a dust collection portion (Fig. 1a, item 104, 111, 113) that stores powder dust suctioned from the suction portion; and 
A first exhaust flow path (Fig. 1a, items 38) in the electric power tool (Fig. 1a, item 10) and a second exhaust flow path (Fig. 1a, item 106, 108) in the dust collection device (Fig. 1a, item 104) to lead exhaust that has passed through the dust collection portion (Para. 0032) to a predetermined high-temperature portion (Fig. 1a, item 40) in an interior of the electric power tool to cool the predetermined high-temperature portion.
Meiser is silent about the electric power tool wherein the dust collection motor is a separate motor from the electric power tool motor and the dust collection fan is a separate fan from the electric power tool fan.
However, Walker teaches an electric power tool (Fig. 3, item 1) wherein a dust collection motor (Fig. 1, item 19) is a separate motor from an electric power tool motor (Fig. 1, item 29) and a dust collection fan (Fig. 2, item 37) is a separate fan from an electric power tool fan (Fig. 2, item 31) (Para. 0034-0037).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Meiser and Walker to modify the electric power tool of Meiser to include a separate motor and fan for the electric power tool and the dust collection device, as taught by Walker.  A person of ordinary skill in the art would have been motivated to make such change in order to simultaneously cool the motor and direct dust away from working parts of the motor (Walker, Para. 0034-0037).  Additionally, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Regarding claim 2, Meiser discloses the electric power tool dust collection system wherein the exhaust flow paths communicate with each other when the dust collection device is mounted to the electric power tool (Para. 0032) (Fig. 1a, exhaust flow paths 38,138 communicate with each other).

Regarding claim 3, Meiser discloses the electric power tool dust collection system the first exhaust flow path is also used as a flow path for cooling air generated by rotation of the electric power tool fan (Fig. 1a, item 22) (Para. 0029).

Regarding claim 4, Meiser discloses the electric power tool dust collection system wherein the electric power tool is a hammer drill (Fig. 1a, item 10) (Para. 0029) that includes an output portion that includes a striking mechanism (Para. 0029), and the high-temperature portion is the output portion (Para. 0029).

Regarding claim 5, Meiser discloses the electric power tool dust collection system wherein the electric power tool is a hammer drill (Fig. 1a, item 10) (Para. 0029) that includes a motor housing (Fig. 1a, item 12) portion that houses a motor (Fig. 1a, item 16) with an output shaft (Fig. 1a, item 20) directed upward, and the dust collection device is mounted in front of the motor housing portion.

Regarding claim 6, Meiser discloses the electric power tool dust collection system wherein the dust collection device is mounted under the motor housing portion (Fig. 1a, dust collection system 100 is mounted under motor housing 14).

Regarding claim 13, Meiser discloses the electric power tool dust collection system wherein the dust collection portion (Fig. 1a, item 100) is a dust box (Fig. 1a, item 104) removably mounted to the dust collection device (Para. 0031).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser in view of --Walker further in view of -Ullrich et al (US 2017/0173748), hereinafter Ullrich.

Regarding claim 7, Meiser in view of Walker is silent about the electric power tool dust collection system wherein the electric power tool is a hammer drill in which a housing is divided into a housing on 
However, Ullrich teaches an electric power tool dust collection system wherein the electric power tool is a hammer drill (Fig. 1, item 12a) in which a housing (Fig. 1, item 32a, 34a) is divided into a housing on an anti-vibration side (Fig. 1, item 34a) and a housing on a non-anti-vibration side (Fig. 1, item 32a) via an anti-vibration portion (Fig. 1, item 36a) (Para. 0026), and the exhaust flow path (Fig. 1, exhaust flow path is around drive unit 54a) in the hammer drill is formed in a space between the housing on the anti-vibration side and the housing on the non-anti-vibration side (Fig. 1) (Para. 0026 and 0027).
It would have been obvious to a person of ordinary skill in the art at the effective filing date of the invention having the teachings of Meiser, Walker, and Ullrich to modify the electric dust collection system of Meiser in view of Walker to include the anti-vibration system of Ullrich.  A person of ordinary skill in the art would have been motivated to make such change in order to convert kinetic energy into heat energy (Ullrich, Para. 0007).

Regarding claim 8, Meiser in view of Walker is silent about the electric power tool dust collection system wherein the dust collection device is mounted to the housing on the anti-vibration side.
However, as combined above, Ullrich teaches and electric power tool dust collection system wherein the dust collection device is mounted to the housing on the anti-vibration side (Fig. 1, dust collection system 10a is mounted to the housing on anti-vibration side 34a).

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meiser in view of Walker.

Regarding claim 9, Meiser in view of Walker does not expressly disclose the electric power tool dust collection system wherein the first exhaust flow path in the electric power tool is tubular with an axis parallel to an axis to the bit.


Regarding claim 10, Meiser discloses the electric power tool dust collection system wherein the first exhaust flow path is formed between an inner housing (Fig. 1a, inner housing is the inside of outer housing 12), which holds a tool holder (Fig. 1a, item 24) into which the bit is inserted, and an outside housing (Fig. 1a, item 12), which covers an outside of the inner housing.

Regarding claim 11, Meiser discloses the electric power tool dust collection system wherein the dust collection device is slid upward from a lower side of the electric power tool to be mounted (Fig. 1a, to attach dust collection device 100, dust collection device 100 is slid upward) (Para. 0031).

Regarding claim 12, Meiser discloses the electric power tool dust collection system wherein: the second exhaust flow path is formed to project upward from a casing (Fig. 1a, item 104) of the dust collection device (Fig. 1a, exhaust flow path 138 projects upward); and an exhaust introduction port (Fig. 1a, between exhaust flow path 138 and exhaust flow path 38), which communicates with the first exhaust flow path and into which the second exhaust flow path is inserted (Fig. 1a, exhaust flow path 138 connects to exhaust flow path 38) when the dust collection device is mounted, is formed in a lower surface (Fig. 1a, exhaust introduction port is on a lower surface of the outside housing 14) of the outside housing.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERONICA MARTIN whose telephone number is (571)272-3541.  The examiner can normally be reached on Monday-Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571)270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/VERONICA MARTIN/Examiner, Art Unit 3731                                                                                                                                                                                                        	
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731